DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 05/26/2022.
Claims 1-20 are pending for examination. Applicant amends claims 2, 12, and 17. The amendments have been fully considered and entered.

Response to Arguments
For convenience, the newly introduced limitations, as made by amendments, are marked as underlined.
Applicant's arguments, see Remarks, filed 05/26/2022, with respect to claims 1-20 under 35 U.S.C. § 103 have been fully considered. The following are applicant arguments recited in the Remarks followed by Examiner's response:
a.	With respect to claim 1, applicant argues that Hines’ “’patches’ are not equivalent to the claimed ‘related alternative software package’ since the Hines ‘patches’ are instead described as being bug fixes for a pre-existing software package… Accordingly, the Hines ‘scores’ pertaining to these ‘patches’ are not equivalent to a claimed ‘exploitability score’ since (i) they do not correspond to each ‘related alternative software package’, and (2) they do not reflect an ‘exploitability score’.” (Remarks, pg. 10).
Examiner respectfully disagrees and submits that a broad reasonable interpretation of the claimed “software package” or “related alternative software package” includes “patches”. Furthermore, examiner submits that Toback teaches providing a list of exploitability scores corresponding to alterative software packages to a user (Toback, [0031], [0039], and [0043]). While Toback does not disclose ranking the provided list of alternative software packages and corresponding exploitability scores, Hines was brought in to teach ranking a list of alternative software packages (i.e., patches) based on scores (Hines, [0044]). It would have been obvious to one of ordinary skill to combine the teachings of Toback with the teaching of Hines for the benefit of rapidly providing an analyst a ranking of software packages that are most relevant or useful in fixing an existing vulnerability (Hines, [0044]). Therefore, the combination of Toback and Hines teaches “[ranking] the related software packages from least to most vulnerable based on a calculated exploitability score corresponding to each respective related alternative software package” as claimed.
b.	With respect to claim 1, applicant argues that “the claimed ‘generating’ step is not performed based on ‘calculated exploitability scores’ of the related software package that is alleged to be described by Toback. Instead, the claimed ‘generating’ step is performed based on determined ‘confidence level’ and ‘rankings’ corresponding to ‘calculated exploitability scores of the related alternative software packages.’” (Remarks, pg. 11).
Examiner respectfully disagrees and submits that the combination of Toback, El Maghraoui, and Hines teaches this limitation. In particular, all three references teach presenting insights to a user. Toback teaches presenting recommendations/insights on software packages based on corresponding vulnerability/exploitability scores of each software package (Toback, [0039]). El Maghraoui teaches presenting a ranked list of software patches/packages based on confidence values (El Maghraoui, [0058]-[0060]). Hines teaches presenting a ranked list of software patches/packages based on scores (Hines, [0044]). Therefore, the combination of Toback, El Maghraoui, and Hines would teach “generating insights based on determined confidence levels and rankings corresponding to calculated exploitability scores of the related alternative software packages” as claimed in the independent claims. It would have been obvious to one of ordinary skill to combine the teachings of Toback with the teachings of El Maghraoui and Hines for the benefit of 1) providing and installing software patches, which fix existing vulnerabilities, while ensuring a user with analyzed sentiment that the software patch will succeed in fixing the existing vulnerabilities (El Maghraoui, [0005]-[0006]) and 2) rapidly providing an analyst a ranking of software patches that are most relevant or useful in fixing an existing vulnerability (Hines, [0044]).
c.	With respect to claim 2, applicant argues that Toback has “no mention of 'the insights' (that are generated based on both determined confidence levels and rankings corresponding to 'calculated exploitability scores' of the related alternative software packages), as claimed. Instead, 'additional detail' and a 'recommended alternative' are presented.” (Remarks, pgs. 11-12).
Examiner respectfully disagrees and submits that this argument has been addressed in point b. above.
 d.	With respect to claim 4, applicant argues that the cited passages of Shakarian does not describe “any actual model 'generating' step/action but instead describes the existence of a pre-existing model… a four-phase embodiment… ‘bag of words preprocessing.” (Remarks, pgs. 12-13).
Examiner respectfully disagrees and submits that Shakarian reasonably teaches the known bag of words technique to vulnerability information from data sources which essentially generates a bag of words model based on the vulnerability information from the data sources. This reads on the limitation “generate a bag of words model corresponding to the vulnerability using a description of the vulnerability contained in the vulnerability information” as claimed in claims 4, 14, and 19.
e.	With respect to claim 4, applicant argues that Shakarian has “no mention of a specific 'calculating' step/action, as claimed. Instead, an exploitation likelihood is predicted - without regards to any 'vector of word frequencies", as claimed… Shakarian identifies a title of "Avoiding Temporal Intermixing" - without regards to any 'vector of word frequencies", as claimed… Shakarian Table 5 shows the comparison between two models by comparing precision for different values of recall - with no mention of any 'vector of word frequencies' being used as a basis in performing a 'calculating' step/action, as claimed.” (Remarks, pg. 13).
Examiner finds this argument persuasive and has withdrawn this 103 rejection.
f.	With respect to claim 5, applicant argues that Toback has “no mention of using both (1) 'a vulnerability score' contained in the vulnerability information as well as (2) 'the exploitation score' for the vulnerability of the software package as a basis when updating an entry for the software package in a database, as claimed. Instead, an updated vulnerability score from a vulnerability database includes an entry for the vulnerability changing from one score to another.” (Remarks, pg. 14).
Examiner respectfully disagrees and submits that Toback reasonably teaches updating an entry for the software package in a database based on a vulnerability score and an exploitation score. Toback teaches updating an entry for the software package in a database based on a vulnerability score which was mapped to the “exploitability score”  in the claim 1 rejection. Furthermore, paragraph [0019] of Toback describes vulnerability scores of components used by the software package which read on the “vulnerability score” in claim 5. Toback calculates the vulnerability score (i.e., the claimed exploitability score) by taking the average or mean of all the vulnerability scores for the components used by the software. Therefore, Toback’s entry update is based on a vulnerability score and an exploitability score.
g.	With respect to claim 7, applicant argues that Toback “does not describe (1) a 'probability' being calculated, or (2) calculating a 'probability' responsive to the computer determining that the vulnerability was found during the check for vulnerabilities corresponding to the software package. Instead, a 'vulnerability score' is calculated.” (Remarks, pg. 15).
Examiner respectfully disagrees and submits that paragraph [0019] of Toback describes calculating a vulnerability score (i.e., the probability) responsive to the computer determining that vulnerabilities of components used by the software package were found. Therefore, Toback reads on this limitation.
h.	With respect to claim 8, applicant argues that Toback has “no mention of a (1) 'probability', (2) a probability of being 'exploited', (3) an 'installing' step/action, or (4) installing a software package on a data processing system responsive to the computer determining that no related alternative software packages are available that have a lower probability of being exploited. Instead, an alternative software component having a lower 'vulnerability score' is presented to a user.” (Remarks, pg. 15).
Examiner respectfully disagrees and submits that paragraph [0039] of Toback describes determining a known alternative software component that has a lower vulnerability score (i.e., probability of being exploited). This suggests that, alternatively, that a determination of no known alternative software components could happen in which the computer is left with the only option of installing the current software package being analyzed. Therefore, Toback reads on this limitation.
i.	With respect to claim 9, applicant argues that “Toback paragraph [0039] does not describe (1) a lower 'probability of being exploited', (2) retrieving, by the computer, vulnerability information corresponding to a set of related alternate software packages having the lower probability of being exploited, or (3) performing a 'retrieving' step/action responsive to the computer determining that related alternative software packages are available that have a lower probability of being exploited. Instead, a recommended alternative is 'presented' to a user responsive to the computer determining that a known alternative component has a lower vulnerability score than the currently used software component.” (Remarks, pg. 16).
Examiner respectfully disagrees and submits that Toback describes 1) determining a known alternative software component having a lower vulnerability score which reads on “probability of being exploited” (Toback, [0039]), 2) retrieving vulnerability data/information corresponding to the alternate software packages (Toback, [0018]), and 3) retrieving vulnerability information in response to determining that a related alternative software package having a lower probability of being exploited exists (Toback, [0039], [0018]). Therefore, Toback reasonably teaches or suggests this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Toback et al. (US 20140173737 A1; hereinafter “Toback”), cited in the IDS filed 01/15/2020, in view of El Maghraoui et al. (US 20160259638 A1; hereinafter “El Maghraoui”) and further in view of Hines (US 20020112200 A1).
As per claims 1, 11, and 16, Toback discloses: a computer-implemented method, a computer system and a computer program product for identifying and evaluating exploitability of software vulnerabilities, the computer system comprising: 
a bus system (Toback, [0030], one or more buses); 
a storage device connected to the bus system, wherein the storage device stores program instructions (Toback, [0056], memory); and 
a processor connected to the bus system, wherein the processor executes the program instructions (Toback, [0056], processor) to: 
identify a vulnerability and evaluating a level of exploitability of the vulnerability corresponding to a software package based on data collected from a plurality of software vulnerability data sources (Toback, [0016] and [0018], vulnerability data is received for a software component/package to be used, wherein vulnerability data includes a vulnerability score (i.e., level of exploitability) and is received from external repositories, user input, and internal database (i.e., plurality of data sources)); 
identify related alternative software packages corresponding to the software package to be installed on the data processing system based on a comparative analysis between alternative software packages and the software package (Toback, [0031], alternate software components/packages are identified, [0039], comparing vulnerability score between software component/package and alternate software components/packages); and
generate insights based on calculated exploitability scores of the related alternative software package (Toback, [0039], “the computer presents a recommended alternative to the selected software component based upon the vulnerability data describing the vulnerability in the first software component. For example, the computer may determine that a known alternative component has a lower vulnerability score than the currently used software component,” [0043], “the computer may present an alternative software component or version of the software component within the active task. The user, in response, has the option of replacing the vulnerable software component with the presented alternative component/version,” [0031], a plurality of alternative software components/packages are presented with their corresponding vulnerability score).
Toback does not explicitly disclose, however, El Maghraoui, in the same field of endeavor, teaches or suggests: prior to installation of the software package on a data processing system (El Maghraoui, [0060]-[0061], software patch (i.e., software package) is analyzed before installing on a device);
determining a confidence level for each respective related alternative software package for resolving a level of exploitability (El Maghraoui, [0022], a confidence level is determined for each software patch/package, [0056], [0052], and [0032], wherein the confidence level is based on machine-determined sentiment prediction that the software patch will benefit/resolve an exploit/vulnerability); and
using natural language generation to generate insights based on determined confidence levels (El Maghraoui, [0053], natural language processing is used to determine the machine-determined sentiment predications which is used to determine confidence scores of the software patches/packages, [0060], results/insights are presented to a user).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Toback to include determining confidence scores of software patches and using natural language processing on the software patches prior to installation as taught by El Maghraoui for the benefit of providing and installing software patches, which fix existing vulnerabilities, while ensuring a user with analyzed sentiment that the software patch will succeed in fixing the existing vulnerabilities (El Maghraoui, [0005]-[0006]).
While the modified Toback teaches vulnerability/exploitability scores for alternative software packages (Toback, [0039]) and ranking related alternative software packages based on confidence scores (El Maghraoui, [0058]), the modified Toback does not disclose, however, Hines teaches or suggests: ranking related alternative software packages from least to most vulnerable based on a calculated score corresponding to each respective related alternative software package (Hines, [0044], a report is generated that includes relevant patches (i.e., software packages) and corresponding scores wherein the relevant patches are ranked from highest score to lowest score, the highest scores being the most useful patches to recommend an analyst).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Toback to include ranking alternative software packages from least to most vulnerable based on a calculated score as taught by Hines for the benefit of rapidly providing an analyst a ranking of software patches that are most relevant or useful in fixing an existing vulnerability (Hines, [0044]).

As per claims 2, 12, and 17, claims 1, 11, and 16 are incorporated, respectively, and the modified Toback discloses: providing the insights that are generated based on determined confidence levels and rankings corresponding to calculated exploitability scores of the related alternative software Page 5 of 17Mishra et al. - 16/743,146packages to a user to enable the user to make an informed decision as to whether to install the software package or one of the related alternative software packages on the data processing system (Toback, [0039], “the computer presents a recommended alternative to the selected software component based upon the vulnerability data describing the vulnerability in the first software component. For example, the computer may determine that a known alternative component has a lower vulnerability score than the currently used software component”).
While the modified Toback does not disclose confidence levels, El Maghraoui teaches presenting a ranked list of software patches/packages based on confidence values (El Maghraoui, [0058]-[0060], “generating a ranked list of at least one software patch in the set based on the respective confidence value”). 
It would have been obvious to one of ordinary skill to combine the teachings of the modified Toback with the teachings of El Maghraoui for the benefit of 1) providing and installing software patches, which fix existing vulnerabilities, while ensuring a user with analyzed sentiment that the software patch will succeed in fixing the existing vulnerabilities (El Maghraoui, [0005]-[0006]).
While the modified Toback does not disclose ranking of the calculated exploitability scores, Hines teaches presenting a ranked list of software patches/packages based on scores (Hines, [0044], “the score is selected to rapidly provide a ranking of the most relevant or useful of the patches in the patch search set. Typically, the most useful patches will have the highest numbers assigned to them”). 
It would have been obvious to one of ordinary skill to combine the teachings of the modified Toback with the teachings of Hines for the benefit of rapidly providing an analyst a ranking of software patches that are most relevant or useful in fixing an existing vulnerability (Hines, [0044]).

As per claims 3, 13, and 18, claims 1, 11, and 16 are incorporated, respectively, and the modified Toback discloses: wherein the processor further executes the program instructions to: 
retrieve vulnerability information corresponding to the software package to be installed on the data processing system from the plurality of software vulnerability data sources via a network (Toback, [0016] and [0018], vulnerability data is received for a software component/package which include a vulnerability score (i.e., level of exploitability), wherein vulnerability data is received from external repositories, user input, and internal database (i.e., plurality of data sources)); 
analyze the vulnerability information corresponding to the software package (Toback, [0018]-[0019], vulnerability data is analyzed); and 
identify the vulnerability of the software package based on analyzing the vulnerability information corresponding to the software package (Toback, [0018], vulnerability data describes at least one vulnerability for the one or more software components).

As per claim 6, claim 1 is incorporated and the modified Toback discloses: receiving, by the computer, an identification of the software package to be installed on the data processing system from a user of a client device via a network (Toback, [0016]-[0017], usage data indicating that a software component/package is to be used received by user input); 
checking, by the computer, for vulnerabilities corresponding to the software package using vulnerability information retrieved from the plurality of software vulnerability data sources (Toback, [0018], vulnerability data is received from external repositories, user input, and internal database (i.e., plurality of data sources)); and 
determining, by the computer, whether the vulnerability was found during the check for vulnerabilities corresponding to the software package (Toback, [0018], vulnerability data is received/found).

Claims 5, 7-10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toback in view of El Maghraoui and Hines, and further in view of Shakarian et al. (US 20200356675 A1; hereinafter “Shakarian”).
As per claims 5, 15, and 20, claims 4, 14, and 19 are incorporated, respectively, and the modified Toback teaches or suggests: updating an entry for the software package in a common vulnerabilities and exposures database based on a vulnerability score contained in the vulnerability information and the exploitability score for the vulnerability of the software package (Toback, [0024], “updated vulnerability score from the vulnerability database includes an entry for the vulnerability in the vulnerability database changing from one score to another, e.g., due to an updated estimation of the potential risk”).

As per claim 7, claim 6 is incorporated and the modified Toback discloses: responsive to the computer determining that the vulnerability was found during the check for vulnerabilities corresponding to the software package, calculating, by the computer, a probability of the vulnerability being exploited by a threat actor (Toback, [0019], calculate vulnerability score); and 
determining, by the computer, whether any related alternative software packages are available that have a lower probability of being exploited (Toback, [0039], “determine that a known alternative component has a lower vulnerability score than the currently used software component”).
The modified Toback does not disclose, however, Shakarian teaches or suggests: using machine learning to calculate a probability of the vulnerability being exploited by a threat actor (Shakarian, [0044], predicting the likelihood of vulnerability exploitation using machine learning).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Toback to include predicting the likelihood of vulnerability exploitation using machine learning as taught by Shakarian for the benefit of efficiently assessing vulnerabilities that will be exploited in the wild while keeping the false alarm rate low (Shakarian, [0005]).

As per claim 8, claim 7 is incorporated and the modified Toback teaches or suggests: responsive to the computer determining that no related alternative software packages are available that have a lower probability of being exploited, installing, by the computer, the software package on the data processing system (Toback, [0039], suggests that the computer may determine that there are no known alternative software components having a lower vulnerability score, and install the current software component being analyzed).

As per claim 9, claim 7 is incorporated and the modified Toback discloses: responsive to the computer determining that related alternative software packages are available that have a lower probability of being exploited, retrieving, by the computer, vulnerability information corresponding to a set of related alternate software packages having the lower probability of being exploited (Toback, [0039], determining a known alternative component having a lower vulnerability score than the currently used software component); and
calculating, by the computer, an exploitability score for each related alternative software package in the set based on corresponding vulnerability information (Toback, [0039], vulnerability score is calculated for each alternative software component). 
The modified Toback does not disclose, however, Hines teaches or suggests: ranking, by the computer, each related alternative software package in the set from least vulnerable to most vulnerable based on the exploitability score calculated for each related alternative software package (Hines, [0044], a report is generated that includes relevant patches (i.e., software packages) and corresponding scores wherein the relevant patches are ranked from highest score to lowest score, the highest scores being the most useful patches to recommend an analyst).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Toback to include ranking alternative software packages from least to most vulnerable based on a calculated score as taught by Hines for the benefit of rapidly providing an analyst a ranking of software patches that are most relevant or useful in fixing an existing vulnerability (Hines, [0044]).
The modified Toback does not disclose, however, Shakarian teaches using machine learning to calculate an exploitability score (Shakarian, [0044], predicting the likelihood of vulnerability exploitation using machine learning).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Toback to include predicting the likelihood of vulnerability exploitation using machine learning as taught by Shakarian for the benefit of efficiently assessing vulnerabilities that will be exploited in the wild while keeping the false alarm rate low (Shakarian, [0005]).

As per claim 10, claim 9 is incorporated and the modified Toback discloses: 
sending, by the computer, the insights to the user of the client device via the network (Toback, [0039], “the computer presents a recommended alternative to the selected software component based upon the vulnerability data describing the vulnerability in the first software component. For example, the computer may determine that a known alternative component has a lower vulnerability score than the currently used software component,” [0043], “the computer may present an alternative software component or version of the software component within the active task. The user, in response, has the option of replacing the vulnerable software component with the presented alternative component/version”); 
determining, by the computer, whether an input was received from the user to install a selected one of the best related alternative software packages (Toback, [0043], user selects to replace the vulnerable software component with the presented alternative component/version); and 
responsive to the computer determining that an input was received from the user to install a selected one of the best related alternative software packages, installing, by the computer, the selected one of the best related alternative software packages on the data processing system (Toback, [0043], alternative software component is installed and used).
The modified Toback does not disclose, however, as discussed above, El Maghraoui teaches or suggests: applying natural language generation to provide the insights (El Maghraoui, [0053], natural language processing is used to determine the machine-determined sentiment predications which is used to determine confidence scores of the software patches/packages, [0060], results/insights are presented to a user).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Toback to include applying natural language processing on software patches as taught by El Maghraoui for the benefit of providing and installing software patches, which fix existing vulnerabilities, while ensuring a user with analyzed sentiment that the software patch will succeed in fixing the existing vulnerabilities (El Maghraoui, [0005]-[0006]). 
The modified Toback does not disclose, however, as discussed above, Hines teaches or suggests: providing alternative software package rankings as insights (Hines, [0044], a report is generated that includes relevant patches (i.e., software packages) and corresponding scores wherein the relevant patches are ranked from highest score to lowest score, the highest scores being the most useful patches to recommend an analyst).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Toback to include ranking alternative software packages from least to most vulnerable based on a calculated score as taught by Hines for the benefit of rapidly providing an analyst a ranking of software patches that are most relevant or useful in fixing an existing vulnerability (Hines, [0044]). 

Allowable Subject Matter
Claims 4, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts mentioned above taken alone or in combination fails to reasonably teach or suggest the combination set forth in claims 4, 14, and 19 and specifically do not show “generating, by the computer, a vector of word frequencies based on the bag of words model corresponding to the vulnerability; and calculating, by the computer, using machine learning, an exploitability score for the vulnerability of the software package based on the vector of word frequencies corresponding to the vulnerability, wherein the exploitability score indicates a level of risk of installing the software package on the data processing system” in conjunction with all the other claim limitations not specifically recited in the quotes. Thus, for at least the foregoing reason, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 4, 14, and 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Dunjic et al. (US 20210089657 A1) teaches ranking alternative application to help a user in deciding whether to replace the first application with an alternative application that serves similar functions and has lower risk level ([0177]).
Halcrow et al. (US 20080134145 A1) teaches forecasting risks associated with installing software packages prior to installation of software package (Abstract).
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437  

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437